Case 1:17-cr-00101-LEK Document 1109-3 Filed 10/26/20 Page 1 of 3   PageID #:
                                  13126




                       EXHIBIT C
Case 1:17-cr-00101-LEK Document 1109-3 Filed 10/26/20 Page 2 of 3   PageID #:
                                  13127




                                                                          206

                                     1              WILLIAMS_ET_AL_039372
Case 1:17-cr-00101-LEK Document 1109-3 Filed 10/26/20 Page 3 of 3   PageID #:
                                  13128




                                     2              WILLIAMS_ET_AL_039373
